Citation Nr: 1722668	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  07-29 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for a right shoulder disability, currently evaluated as 40 percent disabling.

2. Entitlement to an increased rating for a left ankle disability, currently evaluated as 10 percent disabling.

3. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nichols, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from February 1954 to March 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of March 2007 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Waco Regional Office (RO).

A Board hearing was held before the undersigned Veterans Law Judge in May 2010.  A transcript is of record.

These issues were remanded by the Board in July 2010, January 2012, and October 2016.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's shoulder disability has more nearly approximated painful limitation of motion of the arm to 25 degrees or less from the side, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.

2. The Veteran's left ankle disability is manifested by marked limitation of motion, with consideration of pain and associated functional impairment; there is no ankylosis or deformity of the ankle.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for the right shoulder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2016).

2. The criteria for a 20 rating, but no higher, for the left ankle disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Duties to Notify and Assist

As an initial matter, the Board finds that no further action related to VA's duties to notify and assist is required in this case. 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).  The duty to notify was satisfied in this case by a December 2008 letter.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, relevant treatment records, examination reports, and hearing testimony.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument)."

Lastly, the record reflects that at the May 2010 hearing the undersigned explained the issues, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing related to the issue decided in this decision.

B. Applicable Rating Criteria for Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran filed his increased rating claims in October 2006.

(1) Right Shoulder Disability

The right shoulder disability is currently rated as 40 percent disabling under DC 5201 for limitation of motion of the major arm to 25 degrees from the side.  38 C.F.R. § 4.71a.  The right shoulder is the Veteran's major arm.

Under DC 5201, a 40 percent disability rating is warranted for limitation of motion of the major arm to 25 degrees from the side.  No higher rating may be awarded under this DC.  Under DC 5202, a 50 percent disability rating is warranted when there is fibrous union of the humerus of the major arm, a 60 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) of the major arm, and an 80 percent disability rating is warranted when there is loss of head of the humerus (flail shoulder) of the major arm.  Further, under DC 5200, a 50 percent disability rating may be assigned for unfavorable ankylosis of scapulohumeral articulation with abduction limited to 25 degrees from the side of the major arm.  38 C.F.R. § 4.71a. 

On review of the evidence summarized below, the Board finds that a higher rating in excess of 40 percent for the right shoulder disability is not warranted.

The Veteran has severe degenerative joint disease at the glenohumeral joint with narrowed joint space and severe osteophytes.  Upon VA examination in February 2007, the Veteran complained of constant and chronic right shoulder pain daily.  The pains are sharp with any kind of movement.  There were no additional limitations with flare-ups.  It interfered with his daily activities, especially lifting, reaching, shaving, eating, combing hair, or with any kind of movement.  He uses prescription medication daily to help his pain.  Upon evaluation, the right shoulder was very tender on palpitation at the right acromioclavicular joint.  He had 0 to 30 degrees forward flexion with severe pain at the right acromioclavicular joint at 30 degrees.  Abduction was from 0 to 35 degrees with pain.  Internal and external rotation was from 0 to 20 degrees with pain.  Active range of motion did not produce weakness, fatigue, or incoordination and there was no additional loss of range of motion with repetitive movement and no muscle atrophy or muscle spasms present.  The examiner indicated that the Veteran had "severe decrease range of motion, severe disability."  

At his August 2010 VA examination, the Veteran complained of painful clicking, popping, and feelings of locking in his right shoulder.  He was unable to put his arm overhead and complained of pain with attempted overhead motion.  His pain ranges from 2/10 when his shoulder is at rest to 10/10 with excessive use.  The pain is located in the joint and he also had pain along the deltoid and anterior aspect as well.  He did not use any orthopedic assistive devices.  He requires assistance with showering and dressing.  He is able to feed himself, but must use his left hand.  He mentioned having flare-ups on a daily basis that causes him to stop activities and seek self-imposed bed red for approximately 1 hour.  He complained of right arm numbness on an intermittent basis, but acknowledges that he was told by his neurologist and orthopedist that this is due to his neck.  Later, this examiner agreed with these specialists, based on MRI evidence, that the Veteran's intermittent numbness and tingling in the right upper extremity was due to his cervical spine condition, not his right shoulder condition.  

Upon evaluation, there was positive impingement sign with pain with any attempted passive motion.  There was tenderness to palpation along the deltoid and anterior aspect of the right shoulder.  Range of motion testing revealed forward flexion of 0 to 70 degrees, abduction of 0 to 30 degrees, and internal and external rotation from 0 to 30 degrees.  He complained of pain in the entire arc of motion in all planes; he did not exhibit further loss of motion due to pain, but experienced pain on repetitive motion testing.  Strength was at 3/5.  There was crepitus on range of motion testing.

A February 2012 addendum opinion was rendered by the August 2010 examiner to address specific questions regarding flare-ups for the Veteran's disabilities.  The examiner clarified that during the August 2010 examination, the Veteran did not express any additional loss of motion during the flare-ups.  The flare-ups of the shoulder and ankle were limited to increased pain causing him to want to seek rest off his feet and in bed for approximately one hour on a daily basis.  For the right shoulder, there was no ankylosis present as there was still motion present.

The Veteran underwent VA examination again in December 2016 where he reported constant pain at 4/10.  Regarding functional impairment, pain was worse with raising his arm and he would need to use his opposite hand to comb his hair.  He was unable to raise his arm above shoulder height.  He needed help with putting on a shirt, but he was able to feed himself.  He reported flare-ups of the shoulder.  Upon range of motion testing, flexion was from 0 to 50 degrees; abduction was from 0 to 65 degrees; external rotation was from 0 to 15; and internal rotation was from 0 to 35.  There was pain for all of the range of motion studies and pain with weight bearing.  There was objective evidence of crepitus and localized tenderness or pain on palpation of the joint.  The same studies were performed for the left shoulder.  Upon repetitive use testing for the right shoulder, the Veteran was able to perform the testing at least three times without additional functional loss or range of motion after three repetitions.  The examiner noted that the examination was not conducted during a flare-up because the Veteran was not experiencing it at the time.  There was a loss of muscle strength (4/5) due to the disability.  There was muscle atrophy 10 centimeters above the elbow.  Ankylosis was not noted by the examiner.  The Veteran tested positive on some rotator cuff tests (Hawkins' and Empty-can Test).  There was no shoulder instability, dislocation, or labral pathology.  The Veteran had clavicle or scapula issues due to arthritis in the joint.  The Veteran did not have loss of head (flail shoulder), nonunion, or fibrous union of the humerus or malunion of the humerus with moderate or marked deformity.

The Veteran provided testimony at his Board hearing that he has trouble eating, bathing, and tying his shoes due to his right shoulder.  His wife confirmed that she does many tasks for him at home because he has limited motion in his arm.  His shoulder pops and he experiences numbness and tingling in his hands.

Upon review of all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of an increased disability rating in excess of 40 percent for the right shoulder disability, which is the maximum available disability rating for limitation of motion of the right shoulder under the assigned DC 5201.  The evidence shows that the right shoulder disability has more nearly approximated painful limitation of motion of the arm to 25 degrees or less from the side, without fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, or ankylosis of scapulohumeral articulation.  Pursuant to 38 C.F.R. § 4.71a, DCs 5200 and 5202, a disability rating in excess of 40 percent would only be warranted if fibrous union of the humerus, nonunion of the humerus, loss of head of the humerus, and/or ankylosis of scapulohumeral articulation were present.  Per the above discussion, the evidence of record does not reflect any such findings.  The Veteran also has not suggested that his right shoulder symptoms likened unfavorable ankylosis.  In fact, he testified to having some motion, though very limited.  Also, it was clarified by the 2012 VA examiner that because the Veteran retained some motion in his right shoulder, he does not have ankylosis.  

Additionally, the Board notes that the complaints of numbness, tingling, and radiation down the upper right extremity of record are not symptoms of the Veteran's right shoulder disability, nor is it caused by it.  As stated above, the August 2010 VA examiner concluded that it was the Veteran's cervical spine condition that caused radiculopathy down the upper right extremity, not the right shoulder disability.  

As the preponderance of the evidence is against the claim, the claim for an increased disability rating in excess of 40 percent for the right shoulder disability must be denied.  In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44  (2008).  

(2) Left Ankle Disability

The Veteran's left ankle disability is currently assigned a 10 percent evaluation, pursuant to 38 C.F.R. § 4.71a,  DC 5271.  Under that DC, a 10 percent evaluation reflects a moderate limitation of ankle motion.  A maximum 20 percent evaluation contemplates a marked limitation of ankle motion.  Normal ankle dorsiflexion is from 0 degrees to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion DCs.  38 C.F.R. §§ 4.40, 4.45; see DeLuca, 8 Vet. App. at 202.

At his February 2007 VA examination, the Veteran reported daily left ankle pain since service, which is constant.  The pain is usually sharp and averages about a 10/10 primarily with walking or standing.  The left ankle swells up frequently.  He uses a cane for stability and keeps weight off of it when he can.  It interferes with his daily activities, especially with walking and standing.  Upon evaluation, the left ankle showed dorsiflexion of 0 to 10 degrees with pain; plantar flexion was to 25 degrees with pain.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  

Upon examination in August 2010, the Veteran reported feelings of locking, giving way (causing him to fall), painful clicking and popping.  His daily activities were affected in that he had trouble walking and needed his wife's assistance with bathing and dressing.  Though he was not currently working, he had ankle pain at work.  He mentioned having flare-ups on a daily basis, causing him to seek self-imposed bed rest for approximately one hour where he was essentially incapacitated at that time.  

Upon examination, the Veteran's gait had mild swelling in the left ankle with tenderness to palpation along the lateral aspect.  Range of motion was decreased with complaints of pain at the ends of the motion.  He could hold his foot at 90 degrees neutral.  Dorsiflexion was from 0 to 10 degrees; plantarflexion was from 0 to 30 degrees.  He did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing, though he experienced increased pain during repetitive motion testing.  He was unable to heel to toe walk due to the ankle pain as well as his overall debilitation.  There was no evidence of abnormal weight bearing and distal sensation was intact.  

The February 2012 addendum opinion showed that additional loss of range of motion of the ankle and/or the shoulder was not an issue for either joint.  The examiner also clarified that the loss of motion in the Veteran's left ankle, including during flare-ups, did not constitute ankylosis as there was still motion present.  

The December 2016 VA examination report revealed that the Veteran complained of constant pain even while on pain medication, left ankle swelling after "hanging leg too long," and indicated that he uses crutches due to left ankle pain because his ankle "fall[s] over."  He reported that he can stand only so long to dry shave (this was his description of flare-ups) and his functional impairment was that he had difficulty with minimal standing and walking.  Upon range of motion testing, the Veteran had dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 40 degrees.  While there was pain during the range of motion testing, this did not result in functional loss.  There was evidence of pain with weight bearing, but not evidence of localized tenderness or pain on palpation of the joint or crepitus.  He was able to perform repetitive use testing on at least three occasions without additional loss or range of motion.  The examination was not being conducted during a flare-up and there was also testing done of the opposite ankle.  In addition to pain, the Veteran had swelling, instability of station, disturbance of locomotion, and interference with standing.  He had no reduction in muscle strength which was 5/5 and did not have muscle atrophy.  There was laxity upon anterior drawer testing and left ankle instability.

The Veteran also provided testimony that he walks with crutches and sometimes a wheelchair due to his left ankle.  He tries ankle wraps and medication for the pain.  His wife has to assist him with his shoes and socks.

On review, the Board finds that an increased rating of 20 percent under DC 5271 is warranted as the Veteran's left ankle disability is more severe than "moderate" and more nearly approximates a "marked" disability when factoring in the Veteran's numerous symptoms of pain on motion, swelling, instability, giving way (causing falls), clicking, popping, and interference with even limited standing.  The Board notes that words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  

As the highest schedular evaluation is awarded under DC 5271, the Board has considered other potentially applicable diagnostic codes.  See Schafrath, 1 Vet. App. 589.  The Veteran complained of pain, swelling, and instability during the VA examinations of record.  However, there is no ankylosis of the ankle joints, and no additional functional loss due to pain on motion.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, establish loss of range of motion that more nearly approximates ankylosis in the ankle.  See 38 C.F.R. § 4.7.  In fact, the 2012 VA examiner specifically noted that the Veteran has motion present in his left ankle and therefore he does not have ankylosis.

In addition, there is no evidence of impairment of the tibia and fibula, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  See 38 C.F.R. § 4.71a, DCs 5262, 5272, 5273, 5274.  Thus, there are no other DCs that are potentially applicable that would provide for a higher or separate rating for the Veteran's left ankle disability.

Thus, with reasonable doubt resolved in favor of the Veteran, a 20 percent rating is warranted for the left ankle disability based on marked limitation of motion of the ankle joint.  The Board finds that during the appeal period, the preponderance of the evidence is against any higher rating in excess of 20 percent.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

With respect to either issue, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."


ORDER

An increased rating for the right shoulder disability in excess of 40 percent is denied.

An increased rating of 20 percent, but no higher, for the left ankle disability is granted, subject to the laws governing the payment of compensation benefits.


REMAND

The issue of entitlement to a TDIU is remanded for referral to the VA Director of the Compensation Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b), as the Veteran does not meet schedular TDIU requirements (even considering the grant herein) and the evidence shows that the Veteran may be unable to secure or maintain substantially gainful employment due to his service-connected disabilities, namely his right shoulder and left ankle disabilities.  See May 2010 Board Hearing Transcript.  This is the appropriate action as the Board may not assign an extraschedular evaluation in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must refer the case to the Director of Compensation Service for a determination as to whether the Veteran is entitled to an extraschedular TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement of all factors having a bearing on the issues.

2. Thereafter, the AOJ should readjudicate the issue of entitlement to a TDIU on an extraschedular basis.  If the benefits sought on appeal are not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


